Citation Nr: 9928773	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  95-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving left radial nerve palsy 
resulting from treatment during VA hospitalization in August 
1993.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1939 to July 
1945 and July 1947 to April 1949.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1995 rating decision by the Montgomery, Alabama, Regional 
Office (RO), which denied a claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
involving left radial nerve palsy resulting from treatment 
during August 1993 VA hospitalization.  A "Travel Board" 
hearing was held in November 1998 before the undersigned 
member of the Board.  In April 1999, the Board remanded the 
case to the RO for additional evidentiary development.  It is 
noted that the RO has considered this claim to be well 
grounded, and the Board agrees.


REMAND

As the Board stated in its April 1999 remand, appellant has 
contended and testified at a November 1998 "Travel Board" 
hearing that he incurred additional disability involving left 
radial nerve palsy resulting from improper medical treatment 
administered during August 1993 VA hospitalization for 
abdominal surgery.  In that April 1999 remand, the Board, in 
part, directed the RO to arrange appropriate VA examination 
to determine whether appellant has a permanent left upper 
extremity neurologic disability and, if so, whether such 
disability resulted from VA improper treatment (versus other 
causes).  However, a computer print-out record indicates that 
although a VA neurologic examination was scheduled for August 
1999, that examination was canceled apparently because the 
claims file had not been received and "[o]ur neurologist is 
out on extended medical leave and we are not sure when (or 
if) he will be returning."  

Thus, since the evidentiary record indicates that a VA 
neurologic examination was not, in fact, conducted, the RO 
has not substantially complied with the Board's April 1999 
remand directives.  Therefore, the case necessitates another 
remand for that purpose.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board notes, parenthetically, that if a neurologist, or 
similarly situated expert is not currently available at the 
VA Medical Center, arrangements for a fee basis examination 
by an appropriate specialist may be in order.

Accordingly, the case is again REMANDED for the following:

1.  The RO should arrange for a VA 
neurologist (or any other physician, 
including by way of fee basis 
examination, if deemed appropriate) to 
review the entire claims folders, examine 
the appellant, and express an opinion 
(regardless of whether the appellant 
reports for such examination), including 
the degree of probability, regarding the 
following questions:  

(a) Was the medical care provided by VA 
during the August-September 1993 VA 
hospitalization in question properly 
administered, particularly with regard to 
the intravenous therapy site involving 
the left upper extremity; (b) did the VA 
treatment cause any permanent additional 
disability involving the left upper 
extremity and if so, what is the 
additional disability; and (c) did the VA 
treatment permanently worsen any 
preexisting left upper extremity 
neurologic disability that may have been 
present (versus the continuance or 
natural progression of any preexisting 
left upper extremity neurologic 
disability)?  

Additionally, the clinical significance, 
if any, of a history of a cerebrovascular 
accident in February 1993 and the 
recently received February-March 1993 VA 
hospitalization discharge summary, 
wherein vertebral basilar insufficiency 
and lower brain stem infarction were 
diagnosed, should be commented upon by 
the examiner.  The examiner should also 
comment on the clinical significance, if 
any, of a history of left-sided weakness, 
bilateral severe atheromatous changes 
shown on carotid Doppler studies, and 
cerebral atrophy shown on CT scan during 
July 1994 VA hospitalization.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  The examiner should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions rendered.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should review any additional 
evidence and readjudicate this § 1151 
claim under appropriate laws and 
regulations.  

To the extent the benefits sought are not granted, the 
veteran and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the veteran until he 
is notified.  The Board intimates no opinion as to the 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





